Citation Nr: 0938964	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  04-03 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for attention deficit 
disorder (ADD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran had active duty service from February 1996 to 
July 2000 and November 2003 to August 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  It was previously subject to a November 2008 Board 
remand for additional development.    

In an August 2009 decision, the RO granted service connection 
for plantar fasciitis of the right foot.  Since this action 
resulted in a full grant of the benefit sought, the issue is 
no longer before the Board.  See AB v. Brown, 6 Vet. App. 35, 
38 (1992).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal is remanded for a VA medical opinion in 
compliance with the November 2008 Board remand instructions.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
remand instructions directed the AMC/RO to provide a 
psychiatric VA medical examination and opinion regarding the 
Veteran's ADD.  Specifically, the examiner was asked to 
determine all psychiatric diagnoses present and an opinion as 
to whether each diagnosis was congenital in nature.  For each 
non-congenital diagnosis, the Board instructed the examiner 
to state whether it was as likely as not that it began or was 
causally linked to any incident of service.  If a congenital 
defect was noted in service, the examiner was instructed to 
determine whether the Veteran had a superimposed mental 
disorder.  

The AMC/RO obtained a December 2008 VA examination report, 
but it did not comply with the Board's remand instructions.  
The Axis I diagnosis was ADD and the examiner discussed the 
Veteran's psychiatric history.  The examiner noted that ADD 
is a condition that one is born with but did not clearly 
answer the questions as to whether ADD is a congenital defect 
and if, so, whether the Veteran had a superimposed mental 
disorder.  It is noted that the examiner indicated that the 
Veteran's military experience did not cause his ADD or 
personality disorder, but that when a person with ADD is put 
in a situation where he or she has to multitask or manage 
their time, their ADD symptoms are more noticeable.  It is 
unclear whether to examiner is attributing an increase in 
severity of ADD to service.  An addendum to the December 2008 
VA examination report is necessary before this claim may be 
reviewed on the merits.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the examiner 
conducting the December 2008 VA 
psychiatric examination for an addendum to 
the examination report.  If the examiner 
is unavailable, an appropriately qualified 
healthcare provider must be contacted for 
an opinion.  The claims file and a copy of 
this remand must be made available for 
review, and the examiner must acknowledge 
receipt and review of these items in any 
report generated.  The examiner must 
answer the following questions: 

Whether the Veteran's ADD (a) is a 
congenital defect or a congenital disease, 
(b) if a defect, if his ADD resulted in 
any superimposed disease or injury, (c) if 
a disease, if his ADD increased in 
severity during service, and, if so, (d) 
whether the increase in severity was 
beyond the natural progress of the 
condition.  Pertinent documents in the 
claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation.

If the examiner determines that ADD is 
non-congenital diagnosis, the examiner 
must opine whether it is as likely as not 
(50 percent or more probability) that it 
began during active service or is 
etiologically linked to any incident of 
active service.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

2. After the development requested above 
has been completed, the AMC/RO should 
again review the record to include all 
evidence since the July 2009 Supplemental 
Statement of the Case.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

(CONTINUED ON NEXT PAGE)




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


